No.    93-364
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                        .   '   -7
                                                                                 \"
                                                                                  b.
                                  1994


IN THE MATTER OF CERTAIN
JUSTICE COURT EXPENSES



APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable John S. Henson, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Robert L. Deschamps 111, Missoula County
               Attorney, Michael W. Sehestedt, Deputy
               County Attorney, Missoula, Montana
               (for Missoula County Commissioners)
          For Respondent:
               Stacey Weldele-Wade, Milodragovich,
               Dale & Dye, Missoula, Montana
               (for Justice of the Peace David K. Clark)


                            Submitted on Briefs:       January 13, 1994
                                            Decided:   April 19, 1994
Filed:
Justice William E. Hunt. Sr., delivered the opinion of the Court.
     Appellants Missoula County Commissioners appeal from an order
of the Fourth Judicial District Court, Missoula County, directing
appellants to pay certified office expenses for Justice Court, and
attorney fees.
     We affirm.
     The issues on appeal are:
     1.     Did the County Commissioners waive their right to appeal
a certified claim by the District Court when they agreed to pay the
amount?
     2.     Did the District Court err in granting attorney fees and
costs for the certification process for payment of Justice Court
expenses?
     In August 1992, respondent Justice of the Peace David K. Clark
requested approval of funds from the County Commissioners for
employment of a temporary clerical assistant to replace the regular
criminal clerk who would be unavailable for work for several days
in September 1992.     The County Commissioners refused to approve
funds for temporary assistance, maintaining that the assistance was
not necessary.    Judge Clark submitted the claim for certification
to Senior District Court Judge Jack L. Green pursuant to the rule
established by this Court in State ex rel. Browman v. Wood (1975),
168 Mont. 341, 543 P.2d 184.      On August 31, 1992, Judge Green
certified the claim as an actual and necessary expense which would
be incurred by Judge Clark in the performance of his official
duties. Judge Clark then hired a temporary clerk for 18 days on a
contract basis.     After receiving the billing statement for the
services, he contacted the county personnel department informing
them of the bill.
     On October 27, 1992, the expense claim had not been paid, and
therefore, Judge Clark filed a petition for a contempt order
against the County Commissioners for failure to pay the certified
claim. The petition also included a request for attorney fees. In
a written response to the petition, the County Commissioners agreed
to pay the claim, stating that invoices for the claim were received
and payment was pending from the Justice Court budget, and adding
that if budget funds were inadequate to meet the claim, payment
would be made from either a transfer from within the budget or from
other appropriations.     On December 9, 1992, after the parties
submitted memorandum and affidavits, Judge Green entered the
following order directing the County Commissioners to pay the
expense claim based upon their willingness to pay the expenses:
          The Court finds that it is unnecessary at this point
     to address most of the issues raised in either the
     Petition or the Response. Specifically the question of
     whether this Court's certification is an order need not
     be addressed since the Commissioners have indicated a
     willingness to pay the expense of the contracted clerical
     assistance for Justice Court.
          The Court finds nothing improper in payment of these
     charges for services rendered to Justice Court out of the
     funds appropriated for Justice Court. If in fact the
     funds appropriated for Justice Court in this fiscal year
     are not sufficient to pay the reasonable and necessary
     expenses of Justice Court, then the Petitioner should
     request additional funds from the Commissioners. If the
     parties cannot agree at that time Petitioner may make
     another application to this Court for the approval of
     additional funds.
The court also directed Judge Clark to submit his claim to the
County Commissioners.   The order did not respond to the attorney
fee request.   On December 18, 1992, Judge Clark filed a motion to
amend the order to include attorney fees. The County Commissioners
did not oppose the motion to amend, nor did they file a responsive
brief.
     On January 1, 1993, Judge Green retired and Judge John S.
Henson became the Senior Judge of the District.    On January 11,
1993, Judge Clark applied to Judge Henson to assume jurisdiction
over the pending motion to amend, and also requesting that the
court address the issue of attorney fees.    On January 28, 1993,
Judge Henson entered an order assuming jurisdiction of the case,
granting Judge Clark's motion to amend to include attorney fees,
and directing him to file a memorandum of costs of attorney fees
along with a supporting affidavit.   The County Commissioners were
allowed ten days within which to object to the attorney fees after
Judge Clark submitted his memorandum; if the County Commissioners
objected to the costs then a hearing would be held to determine
reasonable attorney fees.
     Judge Clark filed his memorandum on February 3, 1993, and on
February 10, 1993, the County Commissioners filed a motion for
reconsideration stating that they did not file a response brief to
Judge Clark's December 18 motion to amend to include attorney fees
because they believed that they had an agreement with Judge Green
and Judge Clark that no briefs were to be filed.       The County
Commissioners requested that they be relieved of the January 28
judgment because of excusable neglect pursuant to Rule 60(b),
M.R.Civ.P.   The County commissioners1 motion did not contest Judge
Clark's   submitted costs, but only disputed that an improper
certification process was used to grant Judge Clark's expense
claim.    The motion requested that the January 28 order be vacated
and a hearing set for Judge Clark's December 18 motion to amend, or
that the court enter an order denying Judge Clark's requested
relief.
     On April 7, 1993, Judge Henson entered his opinion and order
finding that the County commissioners did not demonstrate excusable
neglect and finding that the claim was properly certified by Judge
Green on August 31, 1992.   Judge Henson also found that the County
Commissioners failed to object to the submitted attorney fees and
costs, and therefore, granted the submitted fees and costs.    The
County Commissioners appeal.
                                ISSUE 1
     Did the County Commissioners waive their right to appeal a
certified claim by the District Court when they agreed to pay the
amount?
     The parties argue that we must decide this issue by applying
the rule in Browman for resolution of an actual or potential
conflict of payment of a justice court claim between a board of
county commissioners and justice court by the certification of the
senior district judge that such claim is an actual and necessary
expense of the justice court.    However, we hold that the issue in
this case is resolved by the promise of the County Commissioners to
pay the claim by their communication to Judge Green and then by
taking no further action based on their commitment.
     We have held that an appellant's offer of a judgment and the
acceptance of the offer render the issue of liability moot on
appeal.     Weston v. Kuntz (1981), 194 Mont. 52, 635 P.2d 269.
Appellants who fail to object to an alleged error are precluded
from raising the issue on appeal. Barrett v. Asarco, Inc. (1990),
245 Mont. 196, 799 P.2d 1078.   In the present case, not only did
the County Commissioners agree to pay the claim, they also failed
to object to the District Court's order to pay the claim and took
no further action to challenge the claim. We hold that the County
Commissioners waived their right to appeal.
                             ISSUE 2
     Did the District Court err in granting attorney fees and costs
for the certification process for payment of Justice Court
expenses?
     The County Commissioners argue that the District Court erred
by granting Judge Clark's request for attorney fees and costs
because the attorney fees and costs were the result of an erroneous
certification process for payment of Justice Court expenses.
     The County Commissioners first had notice of the motion to
amend for attorney fees on December 18, 1992, and also on
January 11, 1993, when Judge Clark applied to Judge Henson to
assume jurisdiction over the pending motion to amend.   The County
Commissioners failed to object or file a brief within ten days.
Pursuant to Rule 2(b) of the Uniform District Court Rules, the
motion for attorney fees was granted by Judge Henson on January 28,
1993.

        Because attorney fees were not objected to before the District
Court, they cannot be raised for the first time on appeal.
        The order of the District Court is affirmed.



                                            Justice

We concur:
                    /



             PI